DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                
Claims 1-10 are present for examination.                               

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/957,839, filed on 04/19/2018.                     

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.                        

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.                             

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,307,721. Although the claims at issue are not identical, they are not patentably distinct from each other because they are all claiming a touch sensor/panel.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use the claimed features of the reference patent to arrive at the instant claim, yielding predictable results and no more than one having ordinary skill in the art would expect from such an arrangement, as shown below.                                
Instant Application 17/718,646
Reference Patent 11,307,721
1.   A touch sensor comprising:    
      a substrate comprising a wiring area and a sensor area; 
      a plurality of sensing patterns located on the substrate in the sensor area and arranged in a regular pattern; and 
      a wiring line located on the substrate in the wiring area and electrically connected to the plurality of sensing patterns, 
     wherein each of the plurality of sensing patterns comprises a plurality of first fine metal lines arranged within a corresponding sensing pattern in a mesh pattern when viewed in a plan view of the touch sensor, and a first photosensitive layer pattern residue located between at least two of the first fine metal lines, 
       wherein an entirety of the first photosensitive layer pattern residue is made of a photosensitive resin,    
      wherein the plurality of first fine metal lines are made of a same material, and 
      wherein the plurality of first fine metal lines and the first photosensitive layer pattern residue are both disposed directly on a same layer.                           
1.   A touch panel comprising:    
      a substrate comprising a wiring area and a sensor area; 
      a plurality of sensing patterns located on the substrate in the sensor area and arranged in a regular pattern; and 
      a wiring line located on the surface of the substrate in the wiring area and electrically connected to the plurality of sensing patterns, 
     wherein each of the plurality of sensing patterns comprises a plurality of first fine metal lines arranged within a corresponding sensing pattern in an irregular mesh pattern when viewed in a plan view of the touch panel, and a first photosensitive layer pattern residue located between at least two of the first fine metal lines, 
       wherein an entirety of the first photosensitive layer pattern residue is made of a photosensitive resin,    
      wherein the plurality of first fine metal lines are made of a same material, and 
      wherein the plurality of first fine metal lines and the first photosensitive layer pattern residue are both disposed directly on the surface of the substrate.                            



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.               
Chen et al (US 2015/0185959):             
teach that touch light shielding substrate and touch display apparatus.                    
Lai et al (USPN 8,994,680): 
teach that a touch sensor device including a transparent substrate having a sensing region and a non-sensing region adjacent to the sensing region.                        
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
September 07, 2022